DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a glazing system and a structural bonding composite, classified in E06B3/5427.
II. Claims 17-20, drawn to a method of installing a fenestration unit comprising moisture curing the second structural adhesive layer, classified in E06B3/56.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product i.e. a process that does not involve moisture curing the second structural adhesive layer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Grover on 12/7/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 12, 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11-12, 15 of U.S. Patent No. 10,954,713. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5, 12, 14-16 are generic to all that is recited within claims 1, 5, 11-12, 15 of U.S. Patent No. 10,954,713. In other words, claims 1, 5, 11-12, 15 of U.S. Patent No. 10,954,713 fully encompass the subject matter of claims 1-5, 12, 14-16 and therefore anticipate claims 1-5, 12, 14-16. Since claims 1-5, 12, 14-16 are anticipated by claims 1, 5, 11-12, 15 of the patent, they are not patentably distinct from claims 1, 5, 11-12, 15 of U.S. Patent No. 10,954,713. Thus, the invention of claims 1, 5, 11-12, 15 of the patent is in effect a “species” of the “generic” invention of claims 1-5, 12, 14-16. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-5, 12, 14-16 are fully anticipated, (fully encompassed), by claims 1, 5, 11-12, 15 of the patent, claims 1-5, 12, 14-16 are not patentably distinct from claims 1, 5, 11-12, 15 of U.S. Patent No. 10,954,713, regardless of any additional subject matter present in claims 1, 5, 11-12, 15. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11-14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carbary et al. (US2009/0077921).
For claim 1, Carbary et al. discloses a glazing system (fig. 4) comprising: a fenestration unit (302) having opposed first and second major surfaces; a frame member (301) having a first major surface facing the first major surface of the fenestration unit; and a structural bonding composite (400) interposed between the first major surface of the frame member and the first major surface of the fenestration unit, the structural bonding composite comprising a compressible base member (401) having a first structural adhesive layer (402) bonded to the first major surface of the frame member and a second structural adhesive layer opposite the first structural adhesive layer and bonded to the first major surface of the fenestration unit; and wherein the structural bonding composite independently provides a sufficient bond of the fenestration unit to the frame member without other fastening materials (no fasteners are disclosed).
For claim 2, Carbary et al. discloses that the base member is made of silicone [0016].
For claim 3, Carbary et al. discloses that the first and second adhesive layers comprise silicone [0017].
For claim 4, Carbary et al. discloses that the frame member comprises a flange portion extending around a lateral edge of the fenestration unit and defining a second major surface facing the second major surface of the fenestration unit (Horizontal 301 below 302).
For claim 5, Carbary et al. discloses that the structural bonding composite has a bonding tensile strength and a shear strength in accordance with ASTM C1401 (inherent since the bonding composite of Carbary et al.  has the structural limitations claimed).
For claim 6, Carbary et al. discloses that the structural bonding composite (400) has an uncompressed thickness, and includes a material of limited compressibility selected to limit a compressed thickness of the structural bonding composite to correspond to a required face clearance between the first major surfaces of the fenestration unit and the frame member (silicone foam [0016]).
For claim 9, Carbary et al. discloses that the material of limited compressibility comprises silicone [0016].
For claim 11, Carbary et al. discloses that the first and second structural adhesive layers comprise moisture-cured silicone adhesive ([0017] condensation reaction).
For claim 12, Carbary et al. discloses a structural bonding composite (fig. 4, 400) comprising: a silicone base member [0016]; a first structural adhesive layer (right 402) bonded to a first side of the base member; and a second structural adhesive layer (left 402) bonded to a second side of the base member opposite the first side; wherein the structural bonding composite has an uncompressed thickness, and includes a material of limited compressibility selected to limit a compressed thickness of the structural bonding composite to approximately 1/4 inch ([0104], inherent since its made of silicon material).
For claim 13, Carbary et al. discloses that the uncompressed thickness is approximately 5/16 inch ([0104] 5/16 inch ~ ¼ inch).
For claim 14, Carbary et al. discloses that the material of limited compressibility comprises silicone [0017].
For claim 16, Carbary et al. discloses that the first and second structural adhesive layers comprise silicone adhesive configured to be moisture cured to a building panel ([0112] [0017] condensation reaction).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carbary et al. (US2009/0077921).
For claim 7, Carbary et al. does not disclose that the required face clearance is approximately ¼ inch however it would have been obvious to one of ordinary skill in the art to make the required face clearance approximately ¼ inch since the structural bonding composite is approximately ¼ inch [0104] to meet design requirements.
For claim 8, Carbary et al. discloses that the uncompressed thickness is approximately 5/16 inches [0104] and it would have been obvious to one of ordinary skill in the art to make the required face clearance approximately ¼ inch since the structural bonding composite is approximately ¼ inch [0104] to meet design requirements.


Claim(s) 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carbary et al. (US2009/0077921) in view of ‘518 (GB 1,189,518).
For claims 10 and 15, Carbary et al. does not disclose that the material of limited compressibility comprises a reinforcement member secured to a portion of the base member.
‘518 discloses a glazing system (fig. 8) comprising a fenestration unit, a frame member (10) and a structural bonding composite (2) interposed between the first major surface of the frame member and the first major surface of the fenestration unit, the structural bonding composite comprising a compressible base member (3) and a reinforcement member (2) secured to a portion of the base member.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a reinforcement member secured to a portion of the base member of Carbary et al. as made obvious by ‘518 to add some structure and rigidity to the base member. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633